As filed with the Securities and Exchange Commission on June 6, 2011 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SONOSITE, INC. (Exact Name of Registrant as Specified in Its Charter) Washington 91-1405022 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 21919 30th Drive S.E. Bothell, WA 98021-3904 (Address of Principal Executive Offices)(Zip Code) Options to purchase shares and restricted stock units granted under the VisualSonics Inc. 2010 Equity Incentive Plan and assumed by the Registrant (Full Title of the Plan) Kevin M. Goodwin President and Chief Executive Officer SonoSite, Inc. 21919 30th Drive S.E. Bothell, WA 98021-3904 (Name and Address of Agent For Service) (425) 951-1200 (Telephone Number, including area code, of agent for service) Copies to: Stephen M. Graham, Esq. Alan Smith, Esq. Fenwick & West LLP 1191 Second Avenue, 10th Floor Seattle, WA 98101 Telephone: (206) 389-4510 Facsimile: (206) 389-4511 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee In respect of assumed stock options: Common Stock, $0.01 par value per share (2) 287,750 (2) $27.45 (3) $7,898,737.50 (3) $917.04 (3) In respect of assumed restricted stock units: Common Stock, $0.01 par value per share (4) 345,689 (4) $34.91 (5) $12,068,002.99 (5) $1,401.10 (5) TOTAL N/A N/A This Registration Statement shall also cover any additional shares of the Registrant’s common stock that become issuable in respect of the securities identified in the above table by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the Registrant’s receipt of consideration which results in an increase in the number of the outstanding shares of the Registrant’s common stock. Represents shares subject to issuance upon the exercise of stock options outstanding under the VisualSonics Inc. 2010 Equity Incentive Plan, assumed by the Registrant on June 30, 2010 pursuant to an Share Purchase Agreement by and among the Registrant, VisualSonics Inc., the shareholders of VisualSonics Inc., and VenGrowth Private Equity Partners Inc. as the Shareholders’ Agent, dated as of May 26, 2010 (the “Purchase Agreement”). Calculated solely for the purposes of this offering under Rule 457(h) of the Securities Act of 1933, as amended, on the basis of the weighted average exercise price of the outstanding options. Represents shares subject to issuance in connection with restricted stock units outstanding under the VisualSonics Inc. 2010 Equity Incentive Plan, assumed by the Registrant on June 30, 2010 pursuant to the Share Purchase Agreement. Calculated solely for the purposes of this offering under Rule 457(c) and (h) of the Securities Act of 1933, as amended, on the basis of the average of the high and low prices of the Registrant’s common stock as reported on The NASDAQ Global Select Market on May 25, 2011. TABLE OF CONTENTS PART II Item 3.
